Citation Nr: 0604553	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  01-04 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation higher than 30 percent for 
residuals of shell fragment wounds of the right hand.

2.  Entitlement to an evaluation higher than 10 percent for 
residuals of shell fragment wounds of the right wrist.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from November 1968 to March 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) appeal from a decision of August 2000 by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, regional office (RO).  The Board remanded the case 
for additional development in January 2004.  The requested 
development has since been completed, and the case has been 
returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The RO issued the most recent supplemental statement of the 
case in July 2005.  Subsequently, however, in October 2005 
the veteran submitted additional items of evidence which 
pertain to the issues on appeal, including a medical 
statement dated in August 2005.  The additional evidence was 
not accompanied by a waiver of the right to have that 
evidence considered by the RO.  The Board contacted the 
veteran's representative in January 2006 and requested 
clarification as to whether the veteran wished to waive RO 
consideration of the additional evidence which he had 
submitted.  The veteran's representative responded in 
February 2006 that the veteran had been contacted regarding 
the consideration of the additional evidence, and the veteran 
stated that he desired that the additional evidence be 
considered by the RO.  Therefore, the Board is precluded from 
considering that evidence in the first instance.  See 38 
C.F.R. §§ 19.31, 20.1304 (2005).



Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should again review the record 
including the additional evidence 
received since the issuance of the last 
SSOC, and determine whether the 
appellant's claims may now be granted.  
If the benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a SSOC and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


